Exhibit 10.2

FORM OF NOTE

THIS NOTE MAY BE ISSUED WITH ORIGINAL ISSUE DISCOUNT (“OID”) FOR U.S. FEDERAL
INCOME TAX PURPOSES. THE AMOUNT OF OID SHALL BE MUTUALLY DETERMINED BY THE
ORIGINAL HOLDER AND THE COMPANY IN GOOD FAITH AND IN ACCORDANCE WITH THE
APPLICABLE PROVISIONS OF SECTIONS 1271 THROUGH 1275 OF THE U.S. INTERNAL REVENUE
CODE. THE ISSUE PRICE, AMOUNT OF OID, ISSUE DATE AND YIELD TO MATURITY WITH
RESPECT TO THIS NOTE MAY BE OBTAINED BY WRITING TO THE BORROWER AT THE FOLLOWING
ADDRESS: 115 EAST PARK DRIVE, SECOND FLOOR, BRENTWOOD, TN 37027; ATTENTION: KIRK
R. MANZ, CHIEF FINANCIAL OFFICER, FAX NUMBER: (615) 309-6009; ELECTRONIC MAIL:
kmanz@contactaac.com

THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE
SECURITIES MAY NOT BE SOLD, TRANSFERRED OR ASSIGNED IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT, INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(a)(1 1⁄2)” SALE.

THIS NOTE IS SUBORDINATED TO THE PRIOR PAYMENT AND SATISFACTION IN CASH OF
SENIOR INDEBTEDNESS, AS DEFINED IN THE SUBORDINATION AGREEMENT, DATED AS OF
OCTOBER 2, 2015, AS THE SAME MAY BE AMENDED, MODIFIED, RESTATED OR SUPPLEMENTED
FROM TIME TO TIME (THE “SUBORDINATION AGREEMENT”), TO THE EXTENT, AND IN THE
MANNER PROVIDED IN THE SUBORDINATION AGREEMENT.



--------------------------------------------------------------------------------

CONVERTIBLE NOTE

 

Issuance Date:

   Principal: U.S. $            

FOR VALUE RECEIVED, AAC HOLDINGS, INC., a Nevada corporation (the “Company”),
hereby promises to pay to                      or its registered assigns (the
“Holder”) the principal amount of                      ($        ) (the
“Principal”) pursuant to, and in accordance with, the terms of that certain
Facility Agreement, dated as of                     , by and among the Company
and the Lenders party thereto (together with all exhibits and schedules thereto
and as may be amended, restated, modified and supplemented from time to time,
the “Facility Agreement”). The Company hereby promises to pay accrued and unpaid
Interest (as defined below) and premium, if any, on the Principal on the dates,
at the rates and in the manner provided for in the Facility Agreement. This
Convertible Note (including all Convertible Notes issued in exchange, transfer
or replacement hereof, and as any of the foregoing may be amended, restated,
supplemented or otherwise modified from time to time, this “Note”) is one of the
Convertible Notes issued pursuant to the Facility Agreement (collectively,
including all Convertible Notes issued in exchange, transfer or replacement
thereof, and as any of the foregoing may be amended, restated, supplemented or
otherwise modified from time to time, the “Notes”). All capitalized terms used
and not otherwise defined herein shall have the respective meanings set forth in
the Facility Agreement.

Except as expressly provided in the Facility Agreement, the Company has no
right, but under certain circumstances may have an obligation, to make payments
of Principal prior to the sixth anniversary of the Initial Funding Date (as
defined in the Facility Agreement). At any time an Event of Default exists, the
Principal of this Note, together with all accrued and unpaid Interest and any
applicable premium due, if any, may be declared, or shall otherwise become, due
and payable in the manner, at the price and with the effect provided in the
Facility Agreement.

1. Definitions.

(a) Certain Defined Terms. For purposes of this Note, the following terms shall
have the following meanings:

(i) “Affiliate” means any person or entity that, directly or indirectly through
one or more intermediaries, controls or is controlled by or is under common
control with a person or entity, as such terms are used in and construed under
Rule 144 under the Securities Act. With respect to a Holder, any investment fund
or managed account that is managed on a discretionary basis by the same
investment manager as such Holder will be deemed to be an Affiliate of such
Holder. As used in this definition of “Affiliate,” the term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management or policies of a Person, whether through the ability
to exercise voting powers, by contract, or otherwise.



--------------------------------------------------------------------------------

(ii) “Asset Sale” means a transaction described in clause (B)(i) of the
definition of Major Transaction in connection with which the Company has
announced its intention to liquidate and distribute its assets to shareholders.

(iii) “Capital Stock” means, for any entity, any and all shares, interests,
rights to purchase, warrants, options, participations or other equivalents of or
interests in (however designated) stock issued by that entity, but for the
avoidance of doubt, excluding any debt securities convertible into such stock.

(iv) “Common Equity” of any Person means Capital Stock of such Person that is
generally entitled (a) to vote in the election of directors of such person or
(b) if such Person is not a corporation, to vote or otherwise participate in the
election of the governing body, partners, managers or others that will control
the management or policies of such person.

(v) “Common Stock” means the common stock, par value $0.001 per share, of the
Company.

(vi) “Conversion Amount” means the Principal to be converted, redeemed or
otherwise with respect to which this determination is being made.

(vii) “Conversion Price” means, as of any Conversion Date or other date of
determination, $30 per Share, subject to adjustment as provided herein and
subject to appropriate adjustment to reflect any subdivision of outstanding
Common Stock (by any stock split, stock dividend, recapitalization or otherwise)
or combination of outstanding Common Stock (by combination, reverse stock split
or otherwise).

(viii) “Dollars” or “$” means United States Dollars.

(ix) “Eligible Market” means the NASDAQ Global Market, the NASDAQ Global Select
Market, the New York Stock Exchange, the NYSE Alternext or the Nasdaq Capital
Market.

(x) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(xi) “Interest” means any interest (including any default interest) accrued on
the Principal pursuant to the terms of this Note and the Facility Agreement.

(xii) “Issuance Date” means                     , regardless of any exchange or
replacement hereof.

(xiii) “Major Transaction” means any of the following events:

(A) a consolidation, merger, exchange of shares, recapitalization,
reorganization, business combination or other similar event, (1) following which
the holders of Common Stock immediately preceding such consolidation, merger,
exchange,



--------------------------------------------------------------------------------

recapitalization, reorganization, combination or event either (a) no longer hold
a majority of the shares of Common Stock or (b) no longer have the ability to
elect a majority of the board of directors of the Company or (2) as a result of
which shares of Common Stock shall be changed into (or the shares of Common
Stock become entitled to receive) the same or a different number of shares of
the same or another class or classes of stock or securities of the Company or
another entity;

(B) the sale or transfer (other than to a direct or indirect wholly-owned
subsidiary of the Company) of (i) all or substantially all of the assets of the
Company or (ii) assets of the Company for a purchase price equal to more than
50% of the Enterprise Value (as defined below) of the Company. For purposes of
this clause (B), “Enterprise Value” shall mean (I) the product of (x) the number
of issued and outstanding shares of Common Stock on the date the Company
delivers the Major Transaction Notice (as defined below in Section 3(c))
multiplied by (y) the per share closing price of the Common Stock on such date
plus (II) the amount of the Company’s debt as shown on the latest financial
statements filed with the SEC (the “Current Financial Statements”) less (III)
the amount of cash and cash equivalents of the Company as shown on the Current
Financial Statements; or

(C) a “person” or “group” within the meaning of Section 13(d) of the Exchange
Act, other than the Company, Michael T. Cartwright or Jerrod N. Menz files a
Schedule TO or any schedule, form or report under the Exchange Act disclosing
that such person or group has become the direct or indirect “beneficial owner”
as defined in Rule 13d-3 under the Exchange Act of the Company’s Common Equity
representing more than 50% of the voting power of the Company’s Common Equity.

(xiv) “Major Transaction Conversion Period” means the period beginning upon
receipt by the Holder of a Major Transaction Notice (as defined below) and
ending (1) in the case of a Successor Major Transaction (as defined below), five
(5) Trading Days prior to consummation of the Successor Major Transaction and
(2) in the case of a Company Share Major Transaction (as defined below), any
time until the six (6) year anniversary of the Initial Funding Date or the
earlier termination of this Note.

(xv) “Person” means an individual, a corporation, a limited liability company,
an association, a partnership, a joint venture, a joint stock company, a trust,
an unincorporated organization or a government or agency or a political
subdivision thereof.

(xvi) “Principal” means the outstanding principal amount of this Note as of any
date of determination.

(xvii) “Registration Failure” means that (A) the Company fails to file with the
SEC on or before the Filing Deadline (as defined in the Registration Rights
Agreement) any Registration Statement required to be filed pursuant to
Section 2(a) of the Registration Rights Agreement registering Conversion Shares
(as defined below), (B) the Company fails to use its commercially reasonable
efforts to obtain effectiveness with the SEC, prior to the Registration Deadline
(as defined in the Registration Rights Agreement), of any Registration
Statements (as defined in the Registration Rights Agreement) that are required
to be



--------------------------------------------------------------------------------

filed pursuant to Section 2(a) of the Registration Rights Agreement registering
Conversion Shares, or fails to use commercially reasonable efforts to keep such
Registration Statement current and effective as required in Section 3 of the
Registration Rights Agreement, (C) the Company fails to file any additional
Registration Statements required to be filed pursuant to Section 2(a)(ii) of the
Registration Rights Agreement registering Conversion Shares on or before the
Additional Filing Deadline or fails to use its commercially reasonable efforts
to cause such new Registration Statement to become effective on or before the
Additional Registration Deadline, (D) the Company fails to file any amendment to
any Registration Statement registering Conversion Shares, or any additional
Registration Statement required to be filed pursuant to Section 3(b) of the
Registration Rights Agreement registering Conversion Shares within thirty
(30) days of the applicable Registration Trigger Date (as defined in the
Registration Rights Agreement), or fails to use its commercially reasonable
efforts to cause such amendment and/or new Registration Statement to become
effective within thirty (30) days of the applicable Registration Trigger Date,
(E) any Registration Statement required to be filed under the Registration
Rights Agreement registering Conversion Shares, after its initial effectiveness
and during the Registration Period (as defined in the Registration Rights
Agreement), lapses in effect or sales of any Conversion Shares constituting
Registrable Securities (as defined in the Registration Rights Agreement) cannot
otherwise be made thereunder or under another registration statement (whether by
reason of the Company’s failure to amend or supplement the prospectus included
therein in accordance with the Registration Rights Agreement, the Company’s
failure to file and to obtain effectiveness with the SEC of an additional
Registration Statement registering Conversion Shares or amended Registration
Statement required pursuant to Sections 2(a)(ii) or 3(b) of the Registration
Rights Agreement, as applicable, or otherwise), or (F) the Company fails to
provide a commercially reasonable written response to any comments to the
foregoing Registration Statements submitted by the SEC within twenty (20) days
of the date that such SEC comments are received by the Company.

(xviii) “Registration Rights Agreement” means that certain Registration Rights
Agreement, dated as of October 2, 2015, by and among the Company and the
investors party to the Facility Agreement.

(xix) “Required Note Holders” means Holders of at least 50.1% of the aggregate
principal amount of the Notes outstanding.

(xx) “SEC” means the Securities and Exchange Commission.

(xxi) “Securities Act” means the Securities Act of 1933, as amended.

(xxii) “Shares” means shares of Common Stock.

(xxiii) “Successor Entity” means any Person purchasing the Company’s assets or
Common Stock in a Major Transaction, or any successor entity resulting from such
Major Transaction.



--------------------------------------------------------------------------------

(xxiv) “Trading Day” means any day on which the Common Stock is traded for any
period on the Eligible Market or the other principal securities exchange or
other securities market or quotation system on which the Common Stock is then
being traded.

(xxv) “Volume Weighted Average Price” for any security as of any date means the
volume weighted average sale price of such security on the principal securities
exchange, trading market or quotation system where such security is listed or
traded as reported by Bloomberg Financial Markets or an equivalent, reliable
reporting service mutually acceptable to and hereinafter designated by the
Required Note Holders and the Company (“Bloomberg”) or, if no volume weighted
average sale price is reported for such security, then the last closing trade
price of such security as reported by Bloomberg, or, if no last closing trade
price is reported for such security by Bloomberg, the average of the bid prices
of any market makers for such security that are listed in the over the counter
market by the Financial Industry Regulatory Authority, Inc. or on the “over the
counter” Bulletin Board (or any successor) or in the “pink sheets” (or any
successor) by the OTC Markets Group, Inc. If the Volume Weighted Average Price
cannot be calculated for such security on such date in the manner provided
above, the Volume Weighted Average Price shall be the fair market value as
mutually determined by the Company and the Holders of a majority in interest of
the Notes being converted for which the calculation of the Volume Weighted
Average Price is required in order to determine the Conversion Price of such
Notes.

2. Conversion Rights. This Note may be converted into Shares on the terms and
conditions set forth in this Section 2 and, where applicable, Section 3.

(a) Conversion at Option of the Holder. On or after the date hereof, the Holder
shall be entitled to convert all or any part of the Principal into fully paid
and nonassessable Shares (the “Conversion Shares”) in accordance with this
Section 2 and, if applicable, Section 3, at the Conversion Rate (as defined in
Section 2(b)); provided that the Company will not be required to issue
Conversion Shares with respect to a Conversion Notice with respect to less than
the lesser of (i) the principal amount outstanding under this Note and (ii) an
amount which, when aggregated with all conversions of Notes on the same day,
represents $1,000,000 principal amount of this Note. The Company shall not issue
any fraction of a Share upon any conversion. If the issuance would result in the
issuance of a fraction of a Share, then the Company shall round such fraction of
a Share up or down to the nearest whole share (with 0.5 rounded up).
Notwithstanding anything herein to the contrary, the Company shall not issue to
the Holder, and the Holder may not acquire, a number of Shares upon conversion
of this Note or otherwise issue any shares of Common Stock pursuant hereto or
the Facility Agreement to the extent that, upon such conversion, the number of
Shares then beneficially owned by the Holder and its Affiliates and any other
persons or entities whose beneficial ownership of Common Stock would be
aggregated with the Holder’s for purposes of Section 13(d) of the Exchange Act
(including shares held by any “group” of which the Holder is a member, but
excluding shares beneficially owned by virtue of the ownership of securities or
rights to acquire securities that have limitations on the right to convert,
exercise or purchase similar to the limitation set forth herein) would exceed
9.98% of the total number of shares of Common Stock then issued and outstanding
(the “9.98% Cap”); provided, however, that the 9.98% Cap shall only apply to the
extent that the Common Stock is deemed to constitute an “equity security”
pursuant to Rule 13d-1(i)



--------------------------------------------------------------------------------

promulgated under the Exchange Act. For purposes hereof, “group” has the meaning
set forth in Section 13(d) of the Exchange Act and applicable regulations of the
SEC, and the percentage held by the Holder shall be determined in a manner
consistent with the provisions of Section 13(d) of the Exchange Act. Upon the
written request of the Holder, the Company shall, within two (2) Trading Days,
confirm orally and in writing to the Holder the number of Shares then
outstanding.

(b) Conversion Rate. The number of Conversion Shares issuable upon a conversion
of any portion of this Note pursuant to Section 2 shall be determined according
to the following formula (the “Conversion Rate”):

            Conversion Amount            

Conversion Price

The Conversion Rate shall be subject to adjustment in connection with a Major
Transaction Conversion (as defined below) in accordance with and subject to the
provisions of Section 3 hereof.

(c) Mechanics of Conversion. The conversion of this Note shall be conducted in
the following manner:

(i) Holder’s Delivery Requirements. To convert a Conversion Amount into
Conversion Shares on any date (the “Conversion Date”), the Holder shall
(A) transmit by facsimile or electronic mail (or otherwise deliver), for receipt
on or prior to 5:00 p.m. New York City time on such date, a copy of an executed
conversion notice in the form attached hereto as Exhibit A or, in the case of a
Major Transaction Conversion for Major Transaction Company Shares (as defined
below), a Major Transaction Conversion Notice (such applicable notice, the
“Conversion Notice”) to the Company (Attention: Kathryn Sevier Phillips, 115
East Park Drive, Second Floor, Brentwood, TN 37027, Fax: (615) 691-7130, Email:
ksphillips@contactaac.com), and (B) if required by Section 2(c)(vi), surrender
to a common carrier for delivery to the Company, no later than three
(3) Business Days after the Conversion Date, the original Note being converted
(or an indemnification undertaking in customary form with respect to this Note
in the case of its loss, theft or destruction).

(ii) Company’s Response. Upon receipt or deemed receipt by the Company of a copy
of a Conversion Notice, the Company (I) shall promptly send, via facsimile or
electronic mail, a confirmation of receipt of such Conversion Notice to the
Holder and the Company’s designated transfer agent (the “Transfer Agent”), which
confirmation shall constitute an instruction to the Transfer Agent to process
such Conversion Notice in accordance with the terms herein and (II) on or before
the third (3rd) Business Day following the date of receipt or deemed receipt by
the Company of such Conversion Notice or, in the case of Major Transaction
Company Shares, within the period provided in Section 3(d) (the “Share Delivery
Date”); (A) provided that the Transfer Agent is participating in The Depository
Trust Company (“DTC”) Fast Automated Securities Transfer Program and provided
that the Holder is eligible to receive Shares through DTC, credit such aggregate
number of Conversion Shares to which the Holder shall be entitled to the
Holder’s or its designee’s balance account with DTC through its



--------------------------------------------------------------------------------

Deposit Withdrawal Agent Commission system, or (B) if the foregoing shall not
apply, issue and deliver to the address as specified in the Conversion Notice, a
stock certificate, registered in the name of the Holder or its designee, for the
number of Conversion Shares to which the Holder shall be entitled. If
notwithstanding the provisions of Section 2(c)(vi), the Holder elects to
physically surrender this Note for conversion, and the Principal represented by
this Note is greater than the Principal being converted, then the Company shall,
as soon as practicable and in no event later than five (5) Business Days after
receipt of this Note (the “Note Delivery Date”) and at its own expense, issue
and deliver to the Holder a new Note representing the Principal not converted
and cancel this Note. This Note and the Conversion Shares will be freely
tradable, and freely transferable, and will not contain a legend restricting the
resale or transferability of the Conversion Shares if the Unrestricted
Conditions (as defined below) are met.

(iii) Dispute Resolution. In the case of a dispute as to the determination of
the Conversion Price or the arithmetic calculation of the Conversion Rate, the
Company shall instruct the Transfer Agent to issue to the Holder the number of
Conversion Shares that is not disputed and shall transmit an explanation of the
disputed determinations or arithmetic calculations to the Holder via facsimile
or electronic mail within two (2) Business Days of receipt or deemed receipt of
the Holder’s Conversion Notice or other date of determination. If the Holder and
the Company are unable to agree upon the determination of the Conversion Price
or arithmetic calculation of the Conversion Rate within one (1) Business Day of
such disputed determination or arithmetic calculation being transmitted to the
Holder, then the Company shall promptly (and in any event within two
(2) Business Days) submit via facsimile or electronic mail (A) the disputed
determination of the Conversion Price to an independent, reputable investment
banking firm agreed to by the Company and the Required Note Holders, or (B) the
disputed arithmetic calculation of the Conversion Rate to the Company’s
independent registered public accounting firm. The Company shall direct the
investment bank or the accounting firm, as the case may be, to perform the
determinations or calculations and notify the Company and the Holder of the
results no later than four (4) Business Days from the time it receives the
disputed determinations or calculations. Such investment bank’s or accounting
firm’s determination or calculation, as the case may be, shall be binding upon
all parties absent manifest error. Notwithstanding anything herein to the
contrary, any such final determination in respect of a dispute in connection
with a Major Transaction in which the Company is not the surviving parent
entity, shall be made prior to consummation of such Major Transaction.

(iv) Record Holder. The person or persons entitled to receive the Conversion
Shares issuable upon a conversion of this Note shall be treated for all purposes
as the legal and record holder or holders of such Shares upon delivery of the
Conversion Notice via facsimile, electronic mail, or otherwise in accordance
with the terms hereof.

(v) Company’s Failure to Timely Convert.

(A) Cash Damages. If within five (5) Business Days after the Company’s receipt
of the facsimile or electronic mail copy of a Conversion Notice or deemed
receipt of a Conversion Notice the Company shall fail to issue and deliver a
certificate to the Holder for, or credit the Holder’s or its designee’s balance
account with DTC with, the number of Conversion Shares (free of any restrictive
legend if the Unrestricted Conditions (as



--------------------------------------------------------------------------------

defined below) are met) to which the Holder is entitled upon the Holder’s
conversion of any Conversion Amount (subject to Section 2(c)(iii)), then in
addition to all other available remedies that the Holder may pursue hereunder
and under the Facility Agreement, the Company shall pay additional damages to
the Holder for each 30-day period (such additional damages to be prorated for
any partial period) after the Share Delivery Date such conversion is not timely
effected in an amount equal to one percent (1%) of the product of (I) the number
of Conversion Shares not issued to the Holder or its designee on or prior to the
Share Delivery Date and to which the Holder is entitled and (II) the Volume
Weighted Average Price of the Common Stock on the Share Delivery Date (such
product is referred to herein as the “Share Product Amount”). Alternatively,
subject to Section 2(c)(iii), at the election of the Holder made in the Holder’s
sole discretion, the Company shall pay to the Holder, in lieu of the additional
damages referred to in the preceding sentence (but in addition to all other
available remedies that the Holder may pursue hereunder and under the Facility
Agreement), 105% of the amount by which (A) the Holder’s total purchase price
(including brokerage commissions, if any) for the Shares purchased to make
delivery in satisfaction of a sale by the Holder of the Conversion Shares to
which the Holder is entitled but has not received upon a conversion exceeds
(B) the net proceeds received by the Holder from the sale of the Shares to which
the Holder is entitled but has not received upon such conversion. If the Company
fails to pay the additional damages set forth in this Section 2(c)(v)(A) within
five (5) Business Days of the date incurred, then the Holder entitled to such
payments shall have the right at any time, so long as the Company continues to
fail to make such payments, to require the Company, upon written notice, to
immediately issue, in lieu of such cash damages, the number of Shares equal to
the quotient of (X) the aggregate amount of the damages payments described
herein divided by (Y) the Conversion Price in effect on such Conversion Date as
specified by the Holder in the Conversion Notice.

(B) Void Conversion Notice. If for any reason the Holder has not received all of
the Conversion Shares prior to the tenth (10th) Business Day after the Share
Delivery Date with respect to a conversion of this Note (a “Conversion
Failure”), then the Holder, upon written notice to the Company (a “Void
Conversion Notice”), may void its Conversion Notice with respect to, and retain
or have returned, as the case may be, any portion of this Note that has not been
converted pursuant to the Holder’s Conversion Notice; provided, that the voiding
of the Holder’s Conversion Notice shall not affect the Company’s obligations to
make any payments that have accrued prior to the date of such notice pursuant to
Section 2(c)(v)(A).

(C) Event of Default. A Conversion Failure shall constitute an Event of Default
under the Facility Agreement and entitle the Purchasers to all payments and
remedies provided under the Facility Agreement upon the occurrence of an Event
of Default.

(vi) Book-Entry. Notwithstanding anything to the contrary set forth herein, upon
conversion or redemption of this Note in accordance with the terms hereof, the
Holder shall not be required to physically surrender this Note to the Company
unless all of the Principal is being converted or redeemed. The Holder and the
Company shall maintain records showing the Principal converted or redeemed and
the dates of such conversions or redemptions or shall use such other method,
reasonably satisfactory to the Holder and the Company, so as not



--------------------------------------------------------------------------------

to require physical surrender of this Note upon any such partial conversion or
redemption. Notwithstanding the foregoing, if this Note is converted or redeemed
as aforesaid, the Holder may not transfer this Note unless the Holder first
physically surrenders this Note to the Company, whereupon the Company will
forthwith issue and deliver upon the order of the Holder a new Note of like
tenor, registered as the Holder may request, representing in the aggregate the
remaining Principal represented by this Note. The Holder and any assignee, by
acceptance of this Note, acknowledge and agree that, by reason of the provisions
of this paragraph, following conversion or redemption of any portion of this
Note, the Principal of this Note may be less than the principal amount stated on
the face hereof.

(d) Taxes. The Company shall pay any and all taxes (excluding income taxes,
franchise taxes or other taxes levied on gross earnings, profits or the like of
the Holder) that may be payable with respect to the issuance and delivery of
Conversion Shares upon the conversion of this Note.

(e) Legends.

(i) Restrictive Legend. The Holder understands that until such time as the
Conversion Shares have been registered under the Securities Act and applicable
state securities laws as contemplated by the Registration Rights Agreement or
otherwise may be sold pursuant to Rule 144 under the Securities Act or an
exemption from registration under the Securities Act without any restriction as
to the number of securities as of a particular date that can then be immediately
sold, this Note and the Conversion Shares, as applicable, may bear a restrictive
legend in substantially the following form (and a stop-transfer order may be
placed against transfer of the certificates or on Holder’s or its designees
balance account with DTC for such securities):

“THE SECURITIES REPRESENTED BY THIS CERTIFICATE OR ON HOLDER’S OR ITS DESIGNEE’S
BALANCE ACCOUNT WITH DTC, HAVE NOT BEEN REGISTERED UNDER THE SECURITIES ACT OF
1933, AS AMENDED, OR APPLICABLE STATE SECURITIES LAWS. THE SECURITIES MAY NOT BE
SOLD, TRANSFERRED, ASSIGNED OR OTHERWISE DISPOSED OF IN THE ABSENCE OF AN
EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER SAID ACT, OR PURSUANT
TO AN EXEMPTION FROM REGISTRATION UNDER SAID ACT, INCLUDING, WITHOUT LIMITATION,
PURSUANT TO RULES 144 OR 144A UNDER SAID ACT OR PURSUANT TO A PRIVATE SALE
EFFECTED UNDER APPLICABLE FORMAL OR INFORMAL SEC INTERPRETATION OR GUIDANCE,
SUCH AS A SO-CALLED “4(a)(1 1⁄2)” SALE.”

(ii) Removal of Restrictive Legends. Certificates evidencing the Conversion
Shares or Conversion Shares in a Holder’s or its designee’s balance account with
DTC (including any Major Transaction Company Shares), as applicable, shall not
contain any legend restricting the transfer thereof (including the legend set
forth above in subsection 2(e)(i)): (A) while a registration statement
(including a Registration Statement, as defined in the Registration Rights
Agreement) covering the sale or resale of the Conversion Shares is effective
under the Securities Act, or (B) following any sale of such Conversion Shares
pursuant to Rule 144,



--------------------------------------------------------------------------------

or (C) if such Conversion Shares are eligible for sale under Rule 144(b)(1), or
(D) if the holder of the Conversion Shares certifies, on or after the date that
is six (6) months after the Funding Date, that such holder is not an “affiliate”
of the Company (and has not been an affiliate during the preceding three
(3) months) (as defined in Rule 144), or (E) if such legend is not required
under applicable requirements of the Securities Act (including judicial
interpretations and pronouncements issued by the staff of the SEC)
(collectively, the “Unrestricted Conditions”). The Company shall cause its
counsel to issue a legal opinion to the Transfer Agent promptly after the date
that a registration statement covering the resale of the Conversion Shares has
been declared effective by the SEC (the “Effective Date”), or at such other time
as any of the Unrestricted Conditions have been satisfied, if required by the
Transfer Agent to effect the issuance of the Conversion Shares without a
restrictive legend or removal of the legend hereunder. If any of the
Unrestricted Conditions are met at the time of issuance of any of the Conversion
Shares, then such Conversion Shares shall be issued free of all legends. The
Company agrees that following the Effective Date or at such time as any of the
Unrestricted Conditions are met or such legend is otherwise no longer required
under this Section 2(e), it will, no later than three (3) Trading Days following
the delivery (the “Unlegended Shares Delivery Deadline”) by the Holder to the
Company or the Transfer Agent of a certificate representing Conversion Shares
issued with a restrictive legend (such third Trading Day, the “Legend Removal
Date”), deliver or cause to be delivered to such Holder a certificate (or
electronic transfer) representing such shares that is free from all restrictive
and other legends.

(iii) Sale of Unlegended Shares. Holder agrees that the removal of the
restrictive legend from any certificates (or from Conversion Shares in a
Holder’s or its designee’s balance account with DTC) representing securities as
set forth in Section 2(e) above is predicated upon the Company’s reliance that
the Holder will sell any Conversion Shares pursuant to either the registration
requirements of the Securities Act and applicable state securities laws,
including any applicable prospectus delivery requirements, or an exemption
therefrom, and that if such securities are sold pursuant to a Registration
Statement, they will be sold in compliance with the plan of distribution set
forth therein.

(f) Dividend, Subdivision, Combination or Reclassification. If the Company
shall, at any time or from time to time, (A) declare a dividend on the Common
Stock payable in shares of its capital stock (including Common Stock) (other
than a dividend for which the Holder would be entitled to participate pursuant
to Section 6 hereof), (B) subdivide the outstanding Common Stock into a larger
number of shares of Common Stock, (C) combine the outstanding Common Stock into
a smaller number of shares of its Common Stock, or (D) issue any shares of its
capital stock in a reclassification of the Common Stock (including any such
reclassification in connection with a consolidation or merger in which the
Company is the continuing corporation), then in each such case, the Conversion
Price in effect at the time of the record date for such dividend or of the
effective date of such subdivision, combination or reclassification shall be
adjusted so that the Holder of this Note upon conversion after such date shall
be entitled to receive the aggregate number and kind of shares of capital stock
which, if this Note had been converted immediately prior to such date, such
holder would have owned upon such conversion and been entitled to receive by
virtue of such dividend, subdivision, combination or reclassification. Any such
adjustment shall become effective immediately after the record date of such
dividend or the effective date of such subdivision, combination or



--------------------------------------------------------------------------------

reclassification. Such adjustment shall be made successively whenever any event
listed above shall occur. If a dividend on the Common Stock payable in shares of
its capital stock (including Common Stock) is declared and such dividend is not
paid, the Conversion Price shall again be adjusted to be the Conversion Price,
in effect immediately prior to such record date (giving effect to all
adjustments that otherwise would be required to be made pursuant to this
Section 2 from and after such record date).

3. Rights Upon Major Transaction. In the event that a Major Transaction occurs,
then the Holder may convert all or a portion of the principal amount outstanding
in accordance with the provisions of this Section 3 (a “Major Transaction
Conversion”) and cause the Company to pay to the Holder in cash all accrued and
unpaid Interest under this Note. The Holder shall have the right to waive its
rights under this Section 3 with respect to such Major Transaction.

(a) Major Transaction Conversion. In the event that a Major Transaction occurs,
then (1) in the case of a transaction covered by the provisions of clause (A) of
the definition of “Major Transaction” (a “Takeout Major Transaction”) or an
Asset Sale, in either case, in or in connection with which the shares of Common
Stock of the Company are converted into the right, or the holders thereof will
become entitled (including, in the case of an Asset Sale, in connection with the
liquidation of the Company), to receive cash, securities of another entity
and/or other assets (a “Successor Major Transaction”), the Holder, at its
option, may convert, in whole or in part, the outstanding principal amount under
this Note into the right to receive upon consummation of the Major Transaction
the following consideration (the “Successor Consideration”) (i) in the case of a
Takeout Major Transaction, the amount of cash and other assets and the number of
securities or other property of the Successor Entity or other entity that the
Holder would have received had such Holder converted the Major Transaction
Conversion Amount (as defined below) into Base Conversion Shares and Additional
Conversion Shares (as defined below and without regard to the 9.98% Cap)
immediately prior to the consummation of such Major Transaction and (ii) in the
case of an Asset Sale, an amount in cash equal to the product of (x) the number
of Base Conversion Shares and Additional Conversion Shares that the Holder would
have received had such Holder converted the Major Transaction Conversion Amount
into Base Conversion Shares and Additional Conversion Shares (without regard to
the 9.98% Cap) immediately prior to such Asset Sale and (y) the Closing Market
Price (as defined on Schedule 1 hereto), and (2) in the case of all other Major
Transactions (a “Company Share Major Transaction”), the Holder shall have the
right to convert, in whole or in part, and from time to time, the outstanding
principal amount under this Note into Base Conversion Shares and Additional
Conversion Shares (“Major Transaction Company Shares”).

(b) Base Conversion Shares and Additional Conversion Shares. Notwithstanding
anything herein to the contrary, with respect to any conversion or deemed
conversion effected in connection with a Major Transaction pursuant to this
Section 3, the aggregate total number of Major Transaction Company Shares into
which all or any portion of the principal amount of this Note may be converted
or, the aggregate number of Conversion Shares to be used for calculating the
Successor Consideration, as applicable, shall be calculated to be the sum of
(a) the number of shares of the Common Stock into which the principal amount



--------------------------------------------------------------------------------

of this Note then being converted would otherwise be converted as calculated
under Section 2 hereof (such number of shares, the “Base Conversion Shares”),
plus (b) the number of shares of Common Stock equal to the product of (x) the
Additional Share Coefficient (as such term is defined and determined for each
$1,000 of principal amount of this Note on Schedule 1 attached hereto and made a
part hereof) for such Major Transaction and (y) a fraction the numerator of
which is the amount of the principal amount of this Note then being converted
and the denominator of which is $1,000 (such number of shares of Common Stock
calculated in accordance with this clause (b), the “Additional Conversion
Shares”).

(c) Notice; Major Transaction Conversion Election. At least thirty (30) days
prior to the consummation of any Major Transaction (other than a transaction
described in clause (C) of the definition of “Major Transaction”), if possible,
but, in any event, within five (5) Business Days following the first to occur of
(x) the date of the public announcement of such Major Transaction if such
announcement is made before 4:00 p.m., New York City time, or (y) the day
following the public announcement of such Major Transaction if such announcement
is made on and after 4:00 p.m., New York City time, the Company shall deliver
written notice thereof via facsimile, electronic mail or overnight courier to
the Holder (a “Major Transaction Notice”). At any time during the Major
Transaction Conversion Period, the Holder may elect to effect a Major
Transaction Conversion by delivering written notice thereof (“Major Transaction
Conversion Notice”) to the Company, which Major Transaction Conversion Notice
shall indicate the portion of the Note (the “Major Transaction Conversion
Amount”), calculated with reference to the principal amount outstanding, that
the Holder is electing to treat as a Major Transaction Conversion. For the
avoidance of doubt, the Holder shall be permitted to make successive conversions
and send successive Major Transaction Conversion Notices in respect of a Company
Share Major Transaction from time to time at any time during the Major
Transaction Conversion Period; provided that the Company will not be required to
issue Conversion Shares with respect to a Major Transaction Conversion Notice
with respect to less than the lesser of (i) the principal amount outstanding
under the Note and (ii) an amount which, when aggregated with all conversions of
Notes on the same day, represents $1,000,000 principal amount of this Note.

(d) Settlement of Major Transaction Conversion. Following the receipt of a Major
Transaction Conversion Notice from the Holder, the Company shall not effect a
Successor Major Transaction that is being treated as a Major Transaction
Conversion unless at the time of the execution of the definitive documentation
relating to such Major Transaction it obtains the written agreement of the
Successor Entity that payment or issuance of the Successor Consideration, plus
accrued and unpaid interest through the date of payment, shall be made to the
Holder upon consummation of such Major Transaction and such payment or issuance,
as the case may be, shall be a condition to consummation of such Major
Transaction. Concurrently upon closing of such Successor Major Transaction, the
Company shall pay or issue, as the case may be, or shall instruct any escrow
agent for the transaction to pay or issue, or will cause the Successor Entity to
issue and/or pay, the applicable Successor Consideration, plus accrued and
unpaid interest through the date of payment. The Major Transaction Company
Shares issuable in respect of a Company Share Major Transaction shall be issued
or paid, as applicable, to the Holder within three (3) Trading Days following
the date of each Major Transaction Conversion Notice.



--------------------------------------------------------------------------------

(e) Injunction. Following the receipt of a Major Transaction Conversion Notice
from the Holder, in the event that the Company attempts to consummate a
Successor Major Transaction without obtaining the written agreement of the
Successor Entity described in subsection (d) above, the Holder shall have the
right to apply for an injunction in any state or federal courts sitting in the
City of New York, borough of Manhattan to prevent the closing of such Major
Transaction until the Successor Consideration is satisfied to the Holder, in
full.

Notwithstanding anything to the contrary contained herein and without derogating
any obligations or rights herein, until the Holder receives its appropriate
payment or securities, plus any accrued and unpaid interest under this Note, in
accordance with the provisions of this Section 3, this Note may be converted, in
whole or in part, by the Holder into Shares, or in the event that such payments
and/or shares have not been delivered prior to the consummation of the Successor
Major Transaction in which the Company is not the surviving parent entity,
shares of common stock (or their equivalent) of the Successor Entity at an
appropriate conversion price based upon the prevailing Conversion Rate (as
adjusted hereunder) at the time of such Major Transaction and price per share or
conversion ratio received by holders of Common Stock in the Major Transaction.

4. Registration Failures. Upon any Registration Failure, in addition to all
other available remedies that the Holder may pursue under the Facility
Agreement, the Registration Rights Agreement and this Note, the Company shall
pay additional damages to the Holder for such 30-day period (prorated for any
partial period) after the date of such Registration Failure in an amount in cash
equal to one and one-half percent (1.5%) of such Holder’s original principal
amount of this Note on the date of such Registration Failure. Such payments
shall accrue until the earlier of (i) such time as the Registration Failure has
been cured and (ii) the date on which all of the Conversion Shares may be sold
without restriction under Rule 144 (including, without limitation, volume
restrictions and without the need for the availability of current public
information under Rule 144). All such payments that accrue under this Section 4
shall be payable no later than five (5) Business Days following such date of
accrual.

5. Voting Rights. Except as required by law, the Holder shall have no voting
rights with respect to any of the Conversion Shares until delivery of the
Conversion Notice relating to the conversion of this Note upon which such
Conversion Shares are issuable.

6. Participation. The Holder, as the holder of this Note, shall be entitled to
receive as additional interest such dividends paid and distributions of any kind
(whether in cash or otherwise) made to the holders of Common Stock of the
Company to the same extent as if the Holder had converted this Note into Common
Stock (without regard to any limitations on exercise herein or elsewhere and
without regard to whether or not a sufficient number of shares are authorized
and reserved to effect any such exercise and issuance) and had held such shares
of Common Stock on the record date for such dividends and distributions.
Payments under the preceding sentence shall be made concurrently with the
dividend or distribution to the holders of Common Stock.



--------------------------------------------------------------------------------

7. Amendment; Waiver. The terms and provisions of this Note shall not be amended
or waived except in a writing signed by the Company and the Holder.

8. Remedies, Characterizations, Other Obligations, Breaches and Injunctive
Relief. The remedies provided in this Note shall be cumulative and in addition
to all other remedies available under this Note, the Facility Agreement, at law
or in equity (including a decree of specific performance and/or other injunctive
relief). No remedy contained herein shall be deemed a waiver of compliance with
the provisions giving rise to such remedy, and nothing herein shall limit the
Holder’s right to pursue actual damages for any failure by the Company to comply
with the terms of this Note. The Company covenants to the Holder that there
shall be no characterization concerning this instrument other than as expressly
provided herein. The Company acknowledges that a breach by it of its obligations
hereunder will cause irreparable harm to the Holder and that the remedy at law
for any such breach may be inadequate. The Company therefore agrees that, in the
event of any such breach or threatened breach, the Holder shall be entitled, in
addition to all other available remedies, to an injunction restraining any
breach, without the necessity of showing economic loss and without any bond or
other security being required.

9. Specific Shall Not Limit General; Construction. No specific provision
contained in this Note shall limit or modify any more general provision
contained herein, unless stated otherwise in this Agreement. This Note shall be
deemed to be jointly drafted by the Company and all purchasers of Notes pursuant
to the Facility Agreement and shall not be construed against any Person as the
drafter hereof.

10. Failure or Indulgence Not Waiver. No failure or delay on the part of the
Holder in the exercise of any power, right or privilege hereunder shall operate
as a waiver thereof, nor shall any single or partial exercise of any such power,
right or privilege preclude other or further exercise thereof or of any other
right, power or privilege.

11. Notices. Whenever notice is required to be given under this Note, unless
otherwise provided herein, such notice shall be given in accordance with
Section 6.1 of the Facility Agreement.

12. Restrictions on Transfer.

(a) Registration or Exemption Required. This Note has been issued in a
transaction exempt from the registration requirements of the Securities Act by
virtue of Regulation D. None of the Note or the Conversion Shares may be
pledged, transferred, sold, assigned, hypothecated or otherwise disposed of
except pursuant to an effective registration statement or an exemption to the
registration requirements of the Securities Act and applicable state laws
including, without limitation, a so-called “4(a)(1 1⁄2)” transaction.

(b) Assignment. Subject to Section 12(a) above and Section 6.5 of the Facility
Agreement, the Holder may sell, transfer, assign or otherwise dispose of this
Note, in whole or in part, provided that the Holder shall deliver three
(3) days’ prior written notice to the Company, substantially in the form of the
Assignment attached hereto as Exhibit B, indicating



--------------------------------------------------------------------------------

the Person or Persons to whom the Note shall be assigned and the respective
principal amount of the Note to be assigned to each assignee. The Company shall
effect the assignment within three (3) Business Days (the “Transfer Delivery
Period”), and shall deliver to the assignee(s) designated by Holder a Note or
Notes of like tenor and terms for the appropriate principal amount. This Note
and the rights evidenced hereby shall inure to the benefit of and be binding
upon the successors and permitted assigns of the Holder. The provisions of this
Note are intended to be for the benefit of all Holders from time to time of this
Note, and shall be enforceable by any such Holder. For avoidance of doubt, in
the event Holder notifies the Company that such sale or transfer is a so called
“4(a)(1 1⁄2)” transaction, the parties hereto agree that a legal opinion from
outside counsel for the Holder delivered to counsel for the Company
substantially in the form attached hereto as Exhibit C shall be the only
requirement to satisfy an exemption from registration under the Securities Act
to effectuate such “4(a)(1 1⁄2)” transaction.

13. Payment of Collection, Enforcement and Other Costs. If (a) this Note is
placed in the hands of an attorney for collection or enforcement or is collected
or enforced through any legal proceeding; or (b) an attorney is retained to
represent the Holder in any bankruptcy, reorganization, receivership of the
Company or other proceedings affecting Company creditors’ rights and involving a
claim under this Note, then the Company shall pay the costs incurred by the
Holder for such collection, enforcement or action, including reasonable
attorneys’ fees and disbursements.

14. Cancellation. After all Principal, Interest and other amounts at any time
owed under, or on account of, this Note have been paid in full or converted into
Shares in accordance with the terms hereof, this Note shall automatically be
deemed cancelled, shall be surrendered to the Company for cancellation and shall
not be reissued.

15. [RESERVED]

16. Waiver of Notice. To the extent permitted by law, the Company hereby waives
demand, notice, presentment, protest and all other demands and notices in
connection with the delivery, acceptance, performance, default or enforcement of
this Note and the Facility Agreement.

17. Governing Law. All questions concerning the construction, validity,
enforcement and interpretation of this Note shall be governed by and construed
and enforced in accordance with the laws of the State of New York applicable to
contracts made and to be performed in such State. The Company agrees that all
legal proceedings concerning the interpretations, enforcement and defense of the
transactions contemplated by this Note shall be commenced exclusively in the
state and federal courts sitting in the City of New York. The Company hereby
irrevocably submits to the exclusive jurisdiction of the state and federal
courts sitting in the City of New York, borough of Manhattan for the
adjudication of any dispute hereunder or in connection herewith or with any
transaction contemplated hereby or discussed herein, and hereby irrevocably
waives, and agrees not to assert in any suit, action or other proceeding, any
claim that it is not personally subject to the jurisdiction of any such court,
that such suit, action or proceeding is improper or is an inconvenient venue for
such proceeding. The Company hereby irrevocably waives personal service of
process and consents to process being



--------------------------------------------------------------------------------

served in any such suit, action or other proceeding by mailing a copy thereof
via registered or certified mail or overnight delivery (with evidence of
delivery) to such party at the address in effect for notices to it under the
Facility Agreement and agrees that such service shall constitute good and
sufficient service of process and notice thereof. Nothing contained herein shall
be deemed to limit in any way any right to serve process in any other manner
permitted by law. THE COMPANY HEREBY WAIVES ALL RIGHTS TO A TRIAL BY JURY.

18. Interpretative Matters. Unless the context otherwise requires, (a) all
references to Sections or Exhibits are to Sections or Exhibits contained in or
attached to this Note, (b) each accounting term not otherwise defined in this
Note has the meaning assigned to it in accordance with GAAP, (c) words in the
singular or plural include the singular and plural and pronouns stated in either
the masculine, the feminine or neuter gender shall include the masculine,
feminine and neuter and (d) the use of the word “including” in this Note shall
be by way of example rather than limitation. If a stock split, stock dividend,
stock combination or other similar event occurs during any period over which an
average price is being determined, then an appropriate adjustment will be made
to such average to reflect such event.

19. Execution. A facsimile, telecopy, PDF or other reproduction of this Note may
be delivered by the Company, and an executed copy of this Note may be delivered
by the Company by facsimile, e-mail or other similar electronic transmission
device pursuant to which the signature of or on behalf of the Company can be
seen, and such execution and delivery shall be considered valid, binding and
effective for all purposes. The Company hereby agrees that it shall not raise
the execution of facsimile, PDF or other reproduction of this Note, or the fact
that any signature was transmitted by facsimile, e-mail or other similar
electronic transmission device, as a defense to the Company’s execution of this
Note. Notwithstanding the foregoing, the Company shall be required to deliver an
originally executed Note to the Holder.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Company has caused this Note to be duly executed as of
the date first set forth above.

 

COMPANY: AAC HOLDINGS, INC. By:  

 

Name:  

 

Title:  

 



--------------------------------------------------------------------------------

Exhibit A

CONVERSION NOTICE

Reference is made to the Convertible Note (the “Note”) of AAC HOLDINGS, INC., a
Nevada corporation (the “Company”), in the original principal amount of
$[        ]. In accordance with and pursuant to the Note, the undersigned hereby
elects to convert the Conversion Amount (as defined in the Note) of the Note
indicated below into Shares of Common Stock, par value $0.001 per share (the
“Common Stock”), of the Company, as of the date specified below.

 

Date of Conversion:                    

 

  Aggregate Conversion Amount to be converted at the Conversion Price (as
defined in the Note):  

 

 

 

Principal, applicable thereto, to be converted:

 

 

Please confirm the following information:

 

Conversion Price:

 

 

 

Number of shares of Common Stock to be issued:

 

 

Please issue the Common Stock into which the Note is being converted in the
following name and to the following address:

 

Issue to:

 

 

 

Facsimile Number:

 

 

 

Authorization:

 

 

 

 

By:

 

 

 

 

Title:

 

 

 

 

Dated:

 

 

 

 

DTC Participant Number and Name (if electronic book entry transfer):

 

 

 

Account Number (if electronic book entry transfer):

 

 



--------------------------------------------------------------------------------

Exhibit B

ASSIGNMENT

(To be executed by the registered holder

desiring to transfer the Note)

FOR VALUE RECEIVED, the undersigned holder of the attached Convertible Note (the
“Note”) hereby sells, assigns and transfers unto the person or persons below
named the right to receive the principal amount of $         from AAC Holdings,
Inc., a Nevada corporation, evidenced by the attached Note and does hereby
irrevocably constitute and appoint                      attorney to transfer the
said Note on the books of the Company, with full power of substitution in the
premises.

 

Dated:  

 

   

 

      Signature

Fill in for new registration of Note:

 

 

  Name  

 

  Address  

 

 

Please print name and address of assignee

(including zip code number)

 

NOTICE

The signature to the foregoing Assignment must correspond to the name as written
upon the face of the attached Note in every particular, without alteration or
enlargement or any change whatsoever.



--------------------------------------------------------------------------------

Exhibit C

FORM OF OPINION

            , 20     

[                    ]

 

Re: AAC Holdings, Inc. (the “Company”)

Dear Sir:

[                    ] (“[                    ]”) intends to transfer its
Convertible Note in the principal amount of $         (the “Note”) of the
Company to                      (“                    ”) without registration
under the Securities Act of 1933, as amended (the “Securities Act”). In
connection herewith, we have examined such documents and issues of law as we
have deemed relevant.

Based on and subject to the foregoing, we are of the opinion that the transfer
of the Note by                      to                      may be effected
without registration under the Securities Act, provided, however, that the Note
to be transferred to                      contain a legend restricting its
transferability pursuant to the Securities Act and that transfer of the Note is
subject to a stop order.

The foregoing opinion is furnished only to                      and may not be
used, circulated, quoted or otherwise referred to or relied upon by you for any
purposes other than the purpose for which furnished or by any other person for
any purpose, without our prior written consent.

Very truly yours,



--------------------------------------------------------------------------------

Schedule 1

Additional Share Coefficient

The “Additional Share Coefficient” shall mean the number of additional shares of
Common Stock issuable per $1,000 of principal amount of the Note in connection
with a Major Transaction and shall be the additional share number set forth on
the chart with respect to the “Share Price Result” on the “y” axis and the
corresponding “Remaining Note Life” on the “x” axis; provided, however, that to
the extent the actual Share Price Result (as defined below) falls between two
data points on the “y” axis and/or the actual date of the Major Transaction
falls between two data points on the “x” axis, the “Additional Share
Coefficient” shall be determined by calculating the arithmetic mean between
(i) the result obtained for the Share Price Result based on the linear
interpolation between the additional share numbers corresponding to the two
Share Price Result data points and (ii) the result obtained for the Remaining
Note Life based on the linear interpolation between the two additional share
numbers corresponding to the two Remaining Note Life data points; and provided
further, however, that in the event of any adjustment to the Conversion Price
pursuant to Section 2 of this Note, the numbers of additional shares of Common
Stock issuable per $1,000 of principal amount of this Note as set forth in the
chart below shall be deemed adjusted pro rata with any adjustment resulting from
the adjustment to the Conversion Price that would be made to the number of
shares of Common Stock then convertible with respect to $1,000 of principal
amount of this Note as calculated under Section 2 of this Note. For purposes of
the chart below, the “Share Price Result” shall be, in the case of a Major
Transaction (excluding an Asset Sale) in which holders of Common Stock receive
solely cash consideration in connection with such Major Transaction, the greater
of (x) and (y) below and, in the case of all other Major Transactions, shall be
solely the amount set forth in (x) below, where (x) is the last closing sales
price per share of the Common Stock on the New York Stock Exchange, or, if that
is not the principal trading market for the Common Stock, such principal market
on which the Common Stock is traded or listed (the “Closing Market Price”)
immediately prior to the consummation of the Major Transaction and (y) is the
cash amount payable per share of Common Stock in such Major Transaction. If the
actual Share Price Result is greater than $100 per share (subject to adjustment
in the same manner as the Conversion Price as provided in Section 2 of this
Note), or if the actual Share Price Result is less than $10 per share (subject
to adjustment in the same manner as the Conversion Price as provided in
Section 2 of this Note), then the Additional Share Coefficient shall be equal to
the amount applicable to $100 and $10, respectively.



--------------------------------------------------------------------------------

Additional Shares

Remaining Note Life (Yrs)

 

Share Price Result ($) Y   6     5     4     3     2     1     0     X 10.00    
4.014        2.975        1.972        1.064        0.361        0.024        0
     15.00     6.902        5.647        4.320        2.932        1.538       
0.345        0      20.00     9.477        8.190        6.772        5.194     
  3.414        1.408        0      25.00     11.695        10.460        9.076
       7.494        5.620        3.243        0      30.00     13.583       
12.434        11.141        9.651        7.862        5.519        0      35.00
    10.450        9.398        8.215        6.857        5.237        3.155     
  0      40.00     8.285        7.328        6.258        5.042        3.619   
    1.872        0      45.00     6.728        5.861        4.899        3.820
       2.588        1.168        0      50.00     5.574        4.788       
3.926        2.972        1.914        0.775        0      55.00     4.697     
  3.984        3.210        2.368        1.462        0.551        0      60.00
    4.015        3.368        2.672        1.928        1.152        0.418     
  0      65.00     3.476        2.886        2.260        1.601        0.933   
    0.337        0      70.00     3.043        2.504        1.938        1.353
       0.776        0.285        0      75.00     2.690        2.197       
1.684        1.163        0.661        0.250        0      80.00     2.398     
  1.946        1.480        1.013        0.574        0.225        0      85.00
    2.155        1.739        1.314        0.895        0.508        0.206     
  0      90.00     1.950        1.566        1.178        0.799        0.456   
    0.192        0      95.00     1.776        1.420        1.064        0.721
       0.415        0.180        0      100.00     1.627        1.297       
0.969        0.657        0.381        0.169        0     